UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4882


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELA DIANE SIMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:14-cr-00206-MGL-1)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant        Federal   Public   Defender,
Greenville, South Carolina, for         Appellant.     Carrie Fisher
Sherard, Assistant United States        Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Angela Diane Simpson appeals the 27-month sentence imposed

after she pled guilty without a plea agreement to one count of

devising a scheme and artifice to defraud and obtain money by

means of false and fraudulent pretenses and representations, in

violation of 18 U.S.C. § 1343 (2012).                 Simpson’s attorney filed

a brief, pursuant to Anders v. California, 386 U.S. 738 (1967),

conceding    there      are    no    meritorious     grounds    for   appeal,    but

raising the reasonableness of Simpson’s sentence as a possible

issue for review.         Simpson has not filed a pro se supplemental

brief, despite receiving notice of her right to do so, and the

Government has declined to file a responsive brief.                     Finding no

error, we affirm.

     Although we review Simpson’s sentence for reasonableness,

applying    an   abuse-of-discretion          standard,   see    Gall   v.   United

States,    552 U.S. 38,    46   (2007),    we   review    unpreserved,     non-

structural sentencing errors for plain error.                   See United States

v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                          Our review

requires consideration of both the procedural and substantive

reasonableness of the sentence.               Gall, 552 U.S. at 51.       We first

assess     whether   the       district    court     properly     calculated     the

advisory Guidelines range, considered the factors set forth at

18 U.S.C. § 3553(a) (2012), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

                                          2
Id. at 49–51; see Lynn, 592 F.3d at 575–76.                                If we find no

procedural     error,     we     review          the    sentence       for      substantive

reasonableness,         “examin[ing]               the         totality            of      the

circumstances[.]”        United States v. Mendoza–Mendoza, 597 F.3d
212, 216 (4th Cir. 2010).            “Any sentence that is within or below

a   properly      calculated         Guidelines             range     is     presumptively

[substantively] reasonable” and “[s]uch a presumption can only

be rebutted by showing that the sentence is unreasonable when

measured    against     the    18    U.S.C.        § 3553(a)        factors.”            United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

___ U.S. ___, 135 S. Ct. 421 (2014).

     We    conclude     that    Simpson’s         sentence       is    procedurally         and

substantively      reasonable.              The        district        court       correctly

calculated     Simpson’s       Guidelines         range,      listened       to    counsel’s

arguments, denied Simpson’s motion for a departure or variant

sentence,    afforded      Simpson      an       opportunity          to   allocute,       and

adequately     explained       its    reasons          for    imposing       the      27-month

sentence.    Thus, we affirm Simpson’s sentence.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                  We

therefore    affirm     the    district      court’s          judgment.           This    court

requires counsel to inform Simpson, in writing, of the right to

petition    the   Supreme      Court   of        the    United      States      for     further

review.      If   Simpson      requests      that       a    petition      be     filed,   but

                                             3
counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on Simpson.     We dispense with oral argument because the facts

and legal arguments are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4